ORDER

On May 5,1989, Attorney James R. Hanley filed a petition for the voluntary revocation of his license to practice law, pursuant to SCR 21.10. In that petition he states that he has been the subject of an investigation by the Board of Attorneys Professional Responsibility (Board) into his having converted to his own use $42,000 of client funds held in trust and his having misrepresented the status of a mortgage on property he owned in order to obtain a loan using that property as security and having a title insurance policy issued to *486the lender misrepresenting the status of that mortgage. Attorney Hanley has been charged in circuit court for Milwaukee county with two counts of felony theft based on those allegations and those charges remain pending.
Attorney Hanley states in his petition that he cannot successfully defend against the allegations of misconduct, which constitutes illegal conduct involving moral turpitude, in violation of SCR 20.04(3), and conduct involving dishonesty, fraud, deceit or misrepresentation, in violation of SCR 20.04(4). Pursuant to SCR 21.10(1), the Board has recommended that the petition for voluntary revocation be granted.
IT IS ORDERED that the petition for the revocation of license by consent is granted and the license of James R. Hanley to practice law in Wisconsin is revoked, effective the date of this order.
IT IS FURTHER ORDERED that James R. Hanley comply with the provisions of SCR 22.26 concerning the duties of a person whose license to practice law in Wisconsin has been revoked.
Marilyn L. Graves
Clerk of Supreme Court